Citation Nr: 9910363	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-29 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a blood disorder, to 
include diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran had active service from May 1966 to May 
1968. 



FINDING OF FACT

There is no competent medical evidence that demonstrates the 
veteran currently suffers from a blood disorder, to include 
diabetes, which is related to his period of service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a blood disorder, to include diabetes, is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to service connection, a claimant is entitled to 
compensation for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, service connection can be established if the 
veteran manifests one of certain enumerated diseases to a 
compensable degree within a presumptive period of the 
veteran's separation from service.  Such list of enumerated 
diseases includes diabetes mellitus, if it becomes manifest 
within a year of the veteran's discharge from active service.  
See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
records do not contain any indication that the veteran was 
examined, treated or diagnosed with a blood disorder, to 
include diabetes, during his period of service.  A service 
medical record dated in February 1968 does show that the 
veteran was treated for two large furuncles in his neck.  As 
to the post-service medical evidence, this evidence includes 
medical records from the St. Joseph's Hospital in 
Huntingburg, Indiana dated April 1977 which indicate the 
veteran was admitted to the hospital with intractable low 
abdominal pain with the possibility of ulcerative colitis.  
Upon examination the veteran was diagnosed with diabetes 
mellitus and possible autonomic nerve dysfunction.

In addition, records from the St. Joseph Hospital in 
Lexington, Kentucky for the period including June 1978 to 
August 1981 show the veteran was diagnosed with and treated 
for various disorders, including primary idiopathic 
hemochromatosis, secondary diabetes and hepatic cirrhosis, 
gonadal insufficiency and a dental condition.  As well, 
records from the VA Medical Center in Tampa, Florida, for the 
period including September 1979 to July 1980 show the veteran 
was diagnosed with and treated for hemochromatosis, 
cardiomyopathy, hepatic cirrhosis, and adrenal insufficiency.

Records dated March 1989 to January 1997 from the VA Medical 
Center (VAMC) in Lexington, Kentucky, and the VAMC in Ann 
Arbor, Michigan, describe the treatment the veteran received 
over time for various health problems including, but not 
limited to, hypopituitarism, insulin dependent diabetes, a 
history of hemochromatosis since 1979 with secondary 
cirrhosis, and cardiomyopathy.   As well, records from the 
Lexington Clinic dated from January 1995 to April 1998 
describe the treatment the veteran received over time for 
various health problems, including diabetes and hypertension.

Finally, an October 1996 VA examination report reveals the 
veteran presented evidence of a history of hemochromatosis 
with present complications of hypopituitarism, insulin 
dependent diabetes mellitus and arthralgias.  Furthermore, 
the report contains notations by the examiner indicating the 
veteran reported that, during his service in 1967, he had a 
boil on his neck that was lanced and that, following this 
procedure, he was told there was something wrong with his 
blood.  However, the examiner also noted that veteran 
reported he was first diagnosed with a blood disorder 10 
years after his discharge from service.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any indication that the 
veteran currently suffers from a blood disorder, to include 
diabetes, which is related to his period of service.  
Specifically, the veteran has failed to satisfy, via medical 
evidence, an essential element necessary to well ground his 
claim, which is the existence of a nexus or link between his 
period of service and the claimed disability.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Additionally, the Board finds that the first 
indication that the veteran was diagnosed with a blood 
disorder can be found in the April 1977 records from the St. 
Joseph's Hospital in Huntingburg, Indiana, which are dated 
about nine years after the veteran's discharge from service 
and outside the presumptive period allowed by VA laws and 
regulations.  Therefore, in the absence of competent medical 
evidence to support the claim of service connection for a 
blood disorder, to include diabetes, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.

In arriving at this conclusion, the Board considered the 
various statements made, via correspondence and during the 
December 1997 appeal hearing, by the veteran and his 
representative tending to indicate that the veteran currently 
suffers from a blood disorder which was is related to his 
period of service and that he was informed during service 
after treatment for boils on his neck that there was 
something wrong with his blood.  While the Board acknowledges 
the sincerity of these statements, the Board notes that the 
veteran and his representative are laypersons not qualified 
to offer a medical opinion regarding the existence of a 
disability or as to the etiology of such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the United States Court of Appeals 
for Veterans Claims held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  In addition, the veteran's 
contention as to a blood abnormality being manifested during 
service is in no way supported by his service medical 
records.  

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  Finally, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection for a blood disorder, to include 
diabetes, and the reasons for which his claim failed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a blood disorder, to include diabetes, 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

